DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Patent 5,344,007) in view of Gunther (US Patent 4,733,856) and Tomarchio et al. (US PG Pub 2005/0170150).
For claim 1:  Nakamura et al. teaches a method of depositing wet sheets and forming a sheet stack in a delivery (see Fig. 1, creation of product of Fig. 1, column 5, lines 10-35) the method comprising: b) depositing a plurality of sheets on top of one another and forming a first section of the sheet stack (see Fig. 1, column 5, lines 10-35, providing two wet sheets): c) moving an intermediate layer from the auxiliary stack onto the first section of the sheet stack (see column 5, lines 15-20, providing sheet of liquid barrier material 4): and d) depositing a plurality of sheets on the intermediate layer and on top of one another to form a further section of the sheet stack (see Fig. 1 column 5, lines 1-30, providing another later of sheets 3), with the intermediate layer arranged between the first section and the further section of the sheet stack (as can be seen in Fig. 1).  Nakamura et al. does not teach providing sheet shaped intermediate layers on an auxiliary stack that is different from a sheet stack nor does it teach wet printed sheets where the method is within a delivery of a printing machine.  However, E on an auxiliary stack E different from a sheet stack L (see Fig. 1) and feeding the intermediate layers to the sheet stack.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nakamura et al. to provide the intermediate layers in an auxiliary stack separate from the sheet stack and feed one of the intermediate layers to the sheet stack as taught by Gunther for the purpose of having greater control of the materials being processed since they are collated and their positions are known.
The combination of Nakamura et al. and Gunther does not teach that the wet sheets are wet printed sheets and the machine is a delivery of a printing machine.  However, Tomarchio et al. teaches that wet sheet elements may be advantageously provided as printed wet wipe elements (see paragraph 24).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nakamura et al. and Gunther to provide the wet sheets with printing to communicate a message to the consumer.
For claim 2:  The combination of Nakamura et al., Gunther and Tomarchio et al. teaches the method of claim 1 and Gunther teaches the step of moving the intermediate layer from the auxiliary stack to the sheet stack at a specified point in time (see column 2, lines 1-10).
For claim 3:  The combination of Nakamura et al., Gunther and Tomarchio et al. teaches the method of claim 1 and further teaches that the moving step comprises moving the intermediate layer from the auxiliary stack after a number of sheets have been deposited on top of one another (see Fig. 1, Nakamura et al., an intermediate layer after two wet sheets).
4 in the sheet stack (see Fig. 1).
For claim 5:  The combination of Nakamura et al., Gunther and Tomarchio et al. teaches all of the limitations of claim 5 except the provision of a first intermediate layer on a lower side below the sheet stack.  However, this distinction can be overcome by a mere duplication of the known part, provision of a duplicate intermediate layer on a lowest side below the sheet stack.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nakamura et al., Gunther and Tomarchio et al. to provide an intermediate layer below the sheet stack to prevent liquid absorption into the holder container 1 particularly where the holding container is made cheaply.
For claim 6:  The combination of Nakamura et al., Gunther and Tomarchio et al. teaches all of the limitations of claim 6 except the provision of a last intermediately layer on a top of the sheet stack.  However, his distinction can be overcome by a mere duplication of the known part, provision of a duplicate intermediate layer on a top side of the sheet stack would prevent water or its solvents from aerosolizing or escaping to elements that later come in contact with the top of the stack.
For claim 7:  The combination of Nakamura et al., Gunther and Tomarchio et al. teaches the method of claim 1 and Nakamura et al. teaches that the moving step comprises moving the intermediate layer from the auxiliary stack toe the sheet stack during a flying phase of a sheet being deposited (see Fig. 1 and column 2, lines 1-10, transmission of the components is done synchronously to expedite the production).
4 is plastic film (see column 5, lines 30-33).  The combination does not explicitly teach that the thickness of the plastic film is less than 1mm, but does teach that the film is preferably thin (column 5, lines 31 and as thin as possible while capable of resisting liquid penetration, column 4, lines 50-57).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention through routine experimentation to reduce the thickness of the plastic film to less than 1mm to reduce material and space consumption.
For claims 9 and 10:  The combination of Nakamura et al., Gunther and Tomarchio et al. teaches the method of claim 1 and Nakamura et al. teaches removing the intermediate layer from the sheet stack during further processing of the sheet stack (see Fig. 1, in use, the intermediate layer is removed to access more of the sheets in the sheet stack).
For claim 11:  The combination of Nakamura et al., Gunther and Tomarchio et al. teaches the method of claim 1 and Nakamura et al. teaches that the intermediate layer 4 has a lower side and an upper side each in contact with a respective sheet 3 of the sheet stack (see Fig. 1, plastic elements 4 are sandwiched between sheets 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID H BANH/             Primary Examiner, Art Unit 2853